Citation Nr: 1034727	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for post traumatic 
arthritis of the right foot (previously claimed as residuals of 
right foot swelling/infection).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas, 
which denied service connection for residuals of right foot 
swelling/infection because the evidence submitted was not new and 
material.  

Although the RO determined in November 2002 that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of right foot swelling/infection, the 
Board must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  In an unappealed December 2001 rating decision, the RO denied 
service connection for residuals of a right foot infection, 
determining that there was no current disability.

2.  In an unappealed April 2003 rating decision, the RO denied 
the Veteran's claim for service connection for residuals of right 
foot swelling/infection because it determined the Veteran had not 
submitted new and material evidence to reopen the claim.

3.  The evidence associated with the claims file subsequent to 
the April 2003 denial includes evidence that relates to an 
unestablished fact necessary to substantiate the clam for service 
connection for post traumatic arthritis of the right foot 
(previously claimed as residuals of right foot 
swelling/infection), is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim for service 
connection for post traumatic arthritis of the right foot.

4.  An injury to the right foot did not occur in service and post 
traumatic arthritis of the right foot was not present in service 
or manifested to a compensable degree within one year following 
discharge from service and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for post traumatic arthritis 
of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  Post traumatic arthritis of the right foot was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defines VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  Id.

In a February 2008 letter, issued prior to the initial 
adjudication of the claim to reopen, the agency of original 
jurisdiction notified the Veteran of the evidence needed to 
substantiate his claim for service connection and of the evidence 
required under Kent, supra, regarding new and material evidence 
to reopen a previously denied claim.

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the 
essential fairness of the adjudication.  Id.; see Parker v. 
Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the 
error does not affect the "essential fairness" of the 
adjudication by preventing a claimant's meaningful participation 
in the adjudication of the claim, then it is not prejudicial.  
McDonough, supra; Overton v. Nicholson, 20 Vet. App. 427, 435-7 
(2006).

The February 2008 letter specifically told the Veteran of the 
reasons for the RO's December 2001 denial.  It did not tell him 
of the reasons for the last final denial in April 2003.  However, 
during the current appeal, he received a copy of the 2003 rating 
decision, which noted that the basis for the prior denial had 
been the absence of evidence showing that a current foot 
disability was incurred in service.  While this post-decisional 
document could not constitute VCAA notice, it should have put the 
Veteran on notice as to what was required.  The Veteran has also 
shown that he understood what was required to prove his claim, as 
he has submitted statements in November 2008 and July 2010, 
indicating that the medical evidence he submitted showed that his 
current right foot disability is related to his active military 
service.  Hence the Veteran had a meaningful opportunity to 
participate in the adjudication of the claim and was not 
prejudiced by the absence of full VCAA notice.

The letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, in 
the February 2008 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  The duty to provide an examination or 
medical opinion does not apply to a claim to reopen a finally 
denied claim unless new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(C)(iii).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA and private treatment records 
and records of VA examinations.  
In addition, the Veteran was afforded a VA examination for his 
right foot disability in November 2008.  The examiner considered 
the Veteran's reports and provided a rationale.  Accordingly, the 
Board finds that the examination was adequate.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

In an unappealed December 2001 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a right 
foot infection, based on a finding that there was no chronic 
right foot disability shown in service or in the post-service 
medical evidence of record.  In an April 2002 statement, the 
Veteran indicated that he wished to reopen his claim for service 
connection for his right foot.  In a November 2002 rating 
decision, the RO reopened and denied the Veteran's claim, based 
on a finding that there was no evidence that the Veteran's right 
foot disability diagnosed at that time was incurred in or 
aggravated by military service.  In an unappealed April 2003 
rating decision, the RO again denied the Veteran's claim for 
entitlement to service connection for residuals of right foot 
swelling/infection, based on a finding that the evidence was 
inadequate to show that the foot disorders diagnosed at that time 
were incurred in service.  In January 2008, the Veteran filed a 
claim for entitlement to service connection for post-traumatic 
arthritis of the right foot due to an injury that occurred during 
military service.

The evidence of record at the time of the April 2003 rating 
decision included service treatment records which showed 
treatment for cellulitis of the right foot and an infection of 
the right foot, secondary to tinea pedis, but were negative for 
any evidence of a chronic right foot disability at the time of 
the Veteran's discharge in April 1964.

The evidence also included treatment records from the Veteran's 
private physician showing that in August 2001, the Veteran was 
diagnosed with musculoskeletal pain of the right foot and a 
possible stress fracture.  At that time, he reported that he had 
a history of problems with his right foot, dating back 40 years 
to military days when he was forced to march and that since that 
time, he has always favored the right foot.  March 2002 records 
show that he was diagnosed with tendonitis of the foot, with no 
acute findings on examination.

The evidence also included the report of a May 2002 VA 
examination.  The Veteran reported that during training in the 
military, he was required to jump in and out of trucks, 
participate in prolonged marching and walk over uneven ground 
while on maneuvers in advanced infantry training.  He also 
reported that 3-4 days into training, his foot started to swell, 
causing him to be unable to walk on it, and he was hospitalized 
and treated for the foot, and returned to his unit after 
discharge from the hospital, with no follow-up care and no 
further hospitalizations for the condition.  The Veteran also 
reported that he ran a printing press and was on his feet on 
concrete all day, with his right foot and calves getting tired 
and his right foot hurting.  X-rays of the right foot conducted 
at that time revealed degenerative changes and the examiner 
diagnosed a right plantar calcaneal spur and degenerative changes 
of the first metatarsophalangeal joint of the right foot.

The evidence added to the record since the April 2003 rating 
decision includes outpatient treatment records from the VA 
Medical Center in Kansas, showing that during a December 2007 
podiatry consultation, the Veteran reported standing in a press 
mill on his feet for approximately 40 hours per week, always 
standing with his weight on his left foot.  He also reported 
trauma to the right foot while in the military in 1961, which 
required him to be hospitalized for two weeks, and that he had an 
infection that required an incision and drainage.  He reported 
that the right foot had become more painful over time.  The VA 
physician, Dr. R.A., stated that the Veteran's midfoot 
degenerative joint disease may be associated with trauma to his 
right foot in 1961, which would be consistent with post-traumatic 
arthritis.  

As the prior denial for service connection for residuals of right 
foot swelling/infection was premised on the absence of evidence 
of in-service incurrence of a right foot disorder, the 
subsequently received evidence showing a possible connection 
between a current right foot disability and an injury to the 
Veteran's right foot in service relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran has a 
current right foot disability related to his active military 
service.  Moreover, the new evidence of a possible relationship 
between a current right foot disability and the Veteran's 
military service, in conjunction with the evidence of reports of 
a right foot injury in service and a continuity of symptoms since 
during private and VA treatment and on VA examination, is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  It is not cumulative.  
Accordingly, new and material evidence has been received and the 
claim of entitlement to service connection for post traumatic 
arthritis of the right foot is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).



Analysis

The Veteran contends that his current right foot disability is 
related to infections of the right foot, including cellulitis and 
tinea pedis, incurred during active military service.  The 
Veteran has also reported that during military service, he was 
required to jump in and out of trucks, participate in prolonged 
marching and to walk over uneven ground, and that as a result, he 
developed his currently demonstrated right foot degenerative 
arthritis.  

The Veteran is competent to report symptoms of a right foot 
disability in service and a continuity of symptoms since.  
However, his reports must be weighed against the contemporaneous 
record, including his own statements.  

Service treatment records show that the Veteran was treated in 
November 1962 for cellulitis of the right foot and in December 
1962 for a generalized infection of the right foot secondary to 
tinea pedis, which required incision and drainage of a large 
amount of pus.  The Veteran also complained of pain in the 
lateral right foot at that time.  There was no chronic right foot 
disability noted at the time of his discharge from service.  
Service treatment records show that the Veteran did not report a 
specific injury to his right foot.  For example, in the report of 
medical history completed by the Veteran at discharge, he noted a 
past medical history of problems with his foot, but he stated it 
was for an "infection."  It was silent for a specific injury, 
and the Board finds as a fact that the Veteran did not sustain a 
specific injury at the time he was hospitalized for his right 
foot infection.  When the Veteran was seen for foot complaints in 
service, it was for infections of the foot, and there was nothing 
to indicate that the Veteran had sustained a specific injury to 
the right foot.  Nevertheless, the Veteran's DD Form 214 shows 
that he served as a Lieutenant Weapons Infantry Man.  Thus, the 
conditions of his service are consistent with his reports of 
jumping from trucks, prolonged marching and walking on uneven 
ground.  38 U.S.C.A. § 5104(a).  Therefore, the evidence supports 
a finding that the Veteran was required to use his right foot 
extensively in service.

The post-service medical evidence of record shows complaints of 
right foot pain beginning in 2001, and the first diagnosis of 
degenerative arthritis of the right foot in 2002, more than 
thirty years after his discharge from active service.  These 
records also show that in addition to his reports of problems 
with his right foot related to military service, the Veteran also 
reported several years of post-service employment that included 
standing on his feet all day on the concrete floor of a printing 
mill, causing severe pain and discomfort to his right foot.

The Veteran's wife and his friend have also submitted statements 
indicating that they had knowledge of the Veteran injuring his 
right foot during service and that he has had problems with the 
right foot since his initial injury in service.  See February 
2008 statement from T.T., friend of the Veteran and March 2008 
statement from L.B., wife of the Veteran.  

As noted above, a VA podiatrist stated during outpatient 
treatment in 2007 that the Veteran's midfoot degenerative joint 
disease may be associated with trauma to his right foot in 1961, 
which would be consistent with post-traumatic arthritis.  There 
was no rationale given for the opinion and although the 
podiatrist noted the Veteran's reports of an in-service injury to 
his right foot, there was no indication that the podiatrist had 
reviewed all the medical evidence of record, including the 
Veteran's claims file, prior to rendering his opinion.  
Specifically, the examiner would have seen that the Veteran 
reported no foot injury in service when he was seen for his foot 
infection.  Accordingly, the Board finds that the 2007 opinion of 
the VA podiatrist lacks probative value as a result, particularly 
when the Board has made a finding of fact that the Veteran did 
not sustain a specific injury to his right foot in service.  

VA obtained another opinion in November 2008.  The VA examiner 
noted the Veteran's reports of overuse of the right foot during 
service, diagnosed the Veteran with osteoarthritis changes of the 
right foot, and opined that the right foot degenerative disease 
is less likely as not (less than 50/50 probability) caused by or 
a result of the Veteran's in-service diagnosis of right foot 
cellulitis.  The doctor's rationale was that by definition, 
cellulitis is an acute infection of the dermis and subcutaneous 
tissue, and there is no medical correlation or relationship as a 
risk factor in the literature for arthritis as a secondary 
condition to cellulitis.  The examiner also noted that although a 
fracture may precede traumatic arthritis, there was no evidence 
in the service treatment records of any type of fracture or acute 
injury or traumatic arthritis of the right foot during military 
service or at separation in April 1964.  The doctor also noted 
that the Veteran had 40+ years post-service occupational history 
of employment requiring long-term standing on the job and outside 
activities with unknown possible wear/tear and/or injury with 
additional age-related changes.  The Board notes that although 
the VA examiner did not specifically comment on whether the 
Veteran's current right foot disability is related to any other 
injury or disease in service, besides cellulitis, the examiner 
did note that there was no evidence of an acute injury or a 
fracture during the Veteran's military service which could have 
led to his later development of degenerative arthritis.  
Therefore, the Board finds that as the examiner's opinion took 
into consideration the Veteran's reports of symptoms of an in-
service foot disability and was accompanied by a rationale, it is 
adequate, and furthermore, the only probative medical opinion of 
record.

The Veteran's current reports of a continuity of symptomatology 
are contradicted and outweighed by the contemporaneous record, 
which shows no complaints or treatment for the right foot for 
more than thirty years after the Veteran's discharge from 
service, as well as the Veteran's own reports of post-service 
employment as a possible cause of his current right foot 
problems.  It is not as though there are no medical records prior 
to 2001.  Of records are private medical records during the 
1990s, which show multiple medical complaints and in none of 
these records did the Veteran report right foot problems.  An 
August 1997 physical examination noted that the Veteran had "No 
orthopedic symptoms."  In August 1999 and August 2000, physical 
examination of the extremities revealed no edema or bone or joint 
deformities.  Hence the weight of the evidence is against finding 
a continuity of symptoms of a right foot disability since 
service.  There is also no probative medical opinion of record 
linking the Veteran's current right foot arthritis to service.  

As a chronic disease, service connection is presumed for 
degenerative arthritis demonstrated in service and at any time 
thereafter or for degenerative arthritis demonstrated to a 
compensable degree within one year after service.  38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  Degenerative 
arthritis was not shown in service, and there is no competent 
evidence it manifested to a compensable degree within one year 
following service discharge.  Even if the Veteran's reports of 
pain were accepted, they lack the specific detail to permit a 
conclusion that degenerative arthritis was present either in 
service or within one year after service.  To be present to a 
compensable degree, arthritis would have to be shown on x-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  There is no 
reported x-ray evidence of arthritis in the year following the 
Veteran's discharge from service.

As there is no other evidence linking the Veteran's current right 
foot degenerative arthritis to service; the Board must conclude 
that the preponderance of the evidence is against the Veteran's 
claim.


ORDER

Service connection for post traumatic arthritis of the right foot 
is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


